DETAILED ACTION
Amendment was filed on 12/15/2021.
Claims 1-20 are pending.
 

REASONS FOR ALLOWANCE
The present invention is directed to System and method to improve carrier aggregation efficiency for aerial user equipment over terrestrial 5G networks.  Each independent claim identifies the uniquely distinct features: regarding claim 1, selecting, by the primary cell site processor, one or more secondary cell sites from the one or more potential secondary cell sites using weighting criteria, wherein the weighting criteria is based at least in part on locations of the one or more potential secondary cell sites relative to the flight path of the unmanned aerial vehicle, in combination with other limitations in the claim.  
The closest prior art, Chen et al., (US 20130064165 A1) disclose conventional way the multiple timing advance groups for multi-carrier user equipment. Some embodiments provide for utilizing timing advance group synchronization information across multiple timing advance groups. Some embodiments provide support for performing random access procedures in relation to timing advance groups that may not include a primary component carrier. Some embodiments utilize timing advance group indexes to enable cross-carrier random access procedure management. Other embodiments support parallel random access procedures across multiple timing advance groups, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Dinan (US 20170325175 A1) disclose conventional way of configuring parameters of a plurality of cells. The plurality of cells comprising one or more first cells of a first type and one or more second cells of a second type. The wireless device determines one or more transmission powers. The wireless device transmits, via one or more cells, one or more signals employing the one or more transmission powers, either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 8 and 14 encompasses limitations that are similar to claim 1. Thus, claims 8 and 14 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473